Name: Commission Regulation (EC) NoÃ 891/2006 of 16 June 2006 fixing the maximum buying-in price for butter for the first individual invitation to tender under the standing invitation to tender opened by Regulation (EC) NoÃ 796/2006
 Type: Regulation
 Subject Matter: processed agricultural produce;  trade policy;  prices
 Date Published: nan

 17.6.2006 EN Official Journal of the European Union L 165/12 COMMISSION REGULATION (EC) No 891/2006 of 16 June 2006 fixing the maximum buying-in price for butter for the first individual invitation to tender under the standing invitation to tender opened by Regulation (EC) No 796/2006 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1255/1999 of 17 May 1999 on the common organisation of the market in milk and milk products (1), and in particular Article 10 thereof, Whereas: (1) Pursuant to Article 16(2) of Commission Regulation (EC) No 2771/1999 of 16 December 1999 laying down detailed rules for the application of Council Regulation (EC) No 1255/1999 as regards intervention on the market in butter and cream (2), a notice of invitation to tender was published in the Official Journal of the European Union for the purpose of the buying-in of butter by standing invitation to tender, as opened by Commission Regulation (EC) No 796/2006 (3). (2) In the light of the tenders received in response to individual invitations to tender, a maximum buying-in price is to be fixed or a decision is to be taken to make no award, in accordance with Article 17a of Regulation (EC) No 2771/1999. (3) In the light of the tenders received for the first individual invitation to tender, a maximum buying-in price should be fixed. (4) The Management Committee for Milk and Milk Products has not delivered an opinion within the time limit set by its chairman, HAS ADOPTED THIS REGULATION: Article 1 For the first individual invitation to tender under the standing invitation to tender opened by Regulation (EC) No 796/2006, in respect of which the time limit for the submission of tenders expired on 13 June 2006, the maximum buying-in price for butter is fixed at 246,19 EUR/100 kg. Article 2 This Regulation shall enter into force on 17 June 2006. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 16 June 2006. For the Commission J. L. DEMARTY Director-General for Agriculture and Rural Development (1) OJ L 160, 26.6.1999, p. 48. Regulation as last amended by Regulation (EC) No 1913/2005 (OJ L 307, 25.11.2005, p. 2). (2) OJ L 333, 24.12.1999, p. 11. Regulation as last amended by Regulation (EC) No 2107/2005 (OJ L 337, 22.12.2005, p. 20). (3) OJ L 142, 30.5.2006, p. 4.